DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Transfer of Application
This application has been transferred within the Office as a result of Examiner Cooper no longer being with the Office. 
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 02/19/2020.
Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 Claims 1-20 are drawn to a method, device, and computer-readable medium, which is/are statutory categories of invention (Step 1: YES).
 detecting that an associated event has occurred, determining an alert type for the triggered alert, determining whether to suspend issuing alerts or notify recipients based on an alert type, suspending issuing alerts based on the determination, creating alerts for a medical treatment regimen having at least on treatment step which comprises defining an alert triggered by an treatment step not being completed, identifying any other alerts required to be triggered for events associated with the treatment step, determining whether an associated event will endanger a patient, indicating no automatic suspension of any of the at least one treatments step alerts if the associated event will endanger a patient, which at least correlates to Mental Processes. For example, but for the “by a computing network” language, the “creating, identifying, determining, indicating, issuing” limitations, in the context of this claims, encompasses the user making mental determinations using human observation, evaluation, judgement and opinion to determine if an alert is to be issued or not.  Suspension of an alert is a human evaluation that does not require an action and thus is directed to a mental process. Determination of whether an associated event will endanger a patient and making a determination of action such as suspending an alert based on that determination are concepts which can be performed in the human mind using human evaluation, observation, judgement and opinion.  As drafted, the claimed abstract idea, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The claims also include issuing a triggered alert from the data when it is detected that an associated event has occurred and notifying recipients associated with the determined alert type of the triggered alert which falls into the grouping of certain methods of organizing human activity because issuing an alert and notifying a person/recipient is an interaction between people.  Managing personal interactions falls in the certain methods of organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One: YES).
The claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional element, a computer network running a software program to perform the identified abstract idea are recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. The claims recite the additional element of storing alert types, alert frequency, alerts previously issued, defined alerts, and an indication of no automatic suspension in a database connected to the computer for use in issuing alerts which amounts to no more than mere instructions to apply the exception.  The computer network storing data in a database is employing the computer in its ordinary capacity because storing data is a task that is an ordinary activity for a general purpose computer, see MPEP 2106.05(f)(2). The claims also recite the additional element of the computer collecting data from a medical treatment regimen being performed on a patient, which amounts to insignificant extra-solution activity because the limitation amounts to necessary data gathering.  As per MPEP 2106.05(g), mere data gathering such as performing clinical tests on individuals to obtain input for analysis has been found to be insignificant extra-solution activity by the courts.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits  (Step 2A Prong Two: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components. Storing of data also amounts to mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Additionally, storing data in a database on a computer has been found by the courts to be well-understood, routine and conventional computer functions.  As per MPEP 2106.05(d)(II), storing and retrieving information in memory have been found to be well-understood, routine and conventional activity in data management.
Further, the claimed additional elements, identified above, are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment because they merely require the abstract idea be performed using conventional computer components. See: MPEP 2106.05(h). 
Further, the claimed additional element collecting data from a medical treatment regimen by a computer running a software program has been found to be mere data 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO).
Dependent claim(s) 2-7, 9-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 6,398,727 B1), hereinafter Bui, in view of Gawlick (US 2011/0199214 A1), hereinafter Gawlick.


Regarding Claim 1,    
Bui teaches:
--A method for processing a triggered alert associated with an occurrence of an event in a patient treatment management system comprising the steps of:
-- operating a computer network including a computer running a software program collecting data from a medical treatment regimen being performed on a patient (see Bui, Fig. 18a for a computer network running a software program collecting data; Col. 4, lines 55-62 computer software which collects data monitored from the patient through communication unit, Col. 6, lines 14-55 sensors measure physiological conditions of a patient, i.e. a medical treatment regimen performed on a patient, software collects the sensor physiological data and uses communication to load data to a computer), the computer network issuing a triggered alert from the data when the computer detects that an associated event has occurred  (see: Bui, column 9, lines 26-28, where when a failure is detected, the communications unit 30 sounds an ALERT);
--determining an alert type for the triggered alert (Bui, Table 1 for a method for determining alert type for the triggered alert and column 22, lines 54-58, where in normal Run Mode (modes are described below) when an Instruction Table interval has arrived for a specific measurement, a data record will be recorded to Main Recording Memory 222 as well as to Temporary Recording Memory 223. As a rule, a record will be recorded to Main Recording Memory 222 for each time that any bit in an internal 32 bit status register has changed State).  
--wherein when the alert frequency for the determined alert type has been exceeded by the triggered alert and the determined alert type is permitted to be suspended, the computer network suspend issuing alerts of the determined alert type (see: Bui, column 9, lines 4-17, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone. When a stable temperature is obtained, the communications unit 30 tells the patient that the measurement is complete. When a patient weight is required, the communications unit 30 similarly notifies the patient. When a stable weight is obtained, the communications unit 30 tells the patient to step off the scale); and
--when the determined alert type is not suspended, computer network notifies recipients associated with the determined alert type of the triggered alert (see: Bui, column 9, lines 5-8, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone).
Bui does not explicitly teach the following which is taught by Gawlick:
-- storing in a database connected to the computer a plurality of alert types, each of the alert types having an associated alert frequency (see Gawlick [0018] database in a data processing system, [0042] where the database stores a table of alert rules, [0062] alert rules include a characteristic indicator to identify which physiological characteristic, i.e. type of alert based on physiological characteristic, rule also includes application type indicator to indicate group to apply rule, i.e. alert type, [0066] alert rule identifier indicates an alert rule used and is associated in a table with condition priority value which is the urgency of the alert, i.e. alert type, [0068] alert rules include condition as the type or grouping for alerts, , and storing in the database alerts previously issued by the computer network (see Gawlick, Fig. 12, list of previous alerts with time and description, Fig. 15 list of previous alerts with group, priority, description, type displayed by all or by condition, [0062]/[0067] alert status window of all alerts including indication of whether resolved) ; and
--wherein when the alert frequency for the determined alert type has been exceeded by the triggered alert based on the stored previously issued alerts and the determined alert type is permitted to be suspended the computer network suspends issuing alerts of the determined alert type (see Gawlick [0076]/[0080] time delay control which is based on time delay indicator for particular alert type triggers an alert after delay in time/suspension; [0073] delay/suspension in generation of alert after previous alerts for particular alert type/priority level of the indicated alert).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of storing alert rules including associated alert types and alert frequencies in a database from Gawlick with the known system of determining an alert is triggered and sending the alert from Bui in order to distinguish between patient demographics and condition as well as alert history and parameters so that alert fatigue is eliminated and alerts are not ignored (Gawlick [0001-0005]).

Regarding Claim 2, 
Bui and Gawlick teach the method according to claim 1 and Bui also teaches:
-- a step of notifying an administrator of an alert overload when the alert frequency is exceeded (see: Bui, column 16, lines 60-62 where the ambulatory patient monitor 20 detects sensor failures and sensor-off conditions and provides an ALERT signal).

Regarding Claim 3,
Bui and Gawlick teach the method according to claim 1 and Bui also teaches:
-- creating a record of information associated with the triggered alert (see: Bui, column 18, lines 8-13, where alarms may be set for high and low respiration rates in accordance with
Instructions received from the remote controller. Respiration rates are recorded and stored in the flash memory 222).

Regarding Claim 4,
Bui and Gawlick teach the method according to claim 3 and Bui also teaches:
-- wherein the information includes at least one of the alert type, a treatment plan, a treatment step and an assigned healthcare worker (see: Bui, column 18, lines 12-16, where the ambulatory patient monitor 20 detects a sensor or lead wire failure and provides an ALERT Signal. Signals from respiratory sensor 216 are provided to respiratory interface circuit 208. Details of respiratory interface circuit 208 are shown in FIGS. 11A-11C).

Regarding Claim 5,
Bui and Gawlick teach the method according to claim 1 and Bui also teaches:
-- creating alerts for a medical treatment regimen having at least one treatment step further comprising the steps of:
--defining a “step not completed” alert triggered by an event of the at least one treatment step not being completed (see: Bui, column 23, lines 21-25, where next the routine checks if the oximetry system is enabled at step 528. If true, the routine stores the current oximetry data in the oximetry buffer of temporary memory 223 at step 530. If not enabled, the routine stores null data in the oximetry buffer at step 532);
--identifying any other alerts required to be triggered for events associated with the at least one treatment step (see: Bui, column 16, lines 8-13, where if the heart rate flag is set, the routine checks if the duration has expired in step 744. If it has, the routine sets the heart rate high alarm at step 746 and continues to step 750. If the duration has not expired, the routine continues to step 750. If the heart rate data is not at the high limit, the routine resets the flag at step 748); 
--determining for each of the at least one treatment step alerts whether an associated one of the events will endanger a patient or cause an adverse outcome (see: Bui, column 16, lines 57-62, a temperature sensor 216 measures the body core temperature. ALARMS may be set for high and low temperatures in accordance with INSTRUCTIONS received from the remote controller. The ambulatory patient monitor 20 detects Sensor failures and Sensor-off conditions and provides an ALERT signal. The ambulatory patient monitor 20 Stores temperature data for one minute prior to an Event mark or Alarm condition), and 
--indicating no automatic suspension of any of the at least one treatment step alerts if the associated one of the events will endanger a patient or cause an adverse outcome (see: Bui, column 31, lines 1-3, where in step 628 the routine checks the value of the difference. If less than ten, indicating not a reasonable value, the peak is ignored and the search is continued at Step 630).

Regarding Claim 6,
Bui and Gawlick teach the method according to claim 5 and Bui also teaches:
-- a step of indicating recipients for each of the at least one treatment step alerts (see: Bui, additional DIAL keys may also be included. These additional DIAL keys may be programmed to automatically dial a local pharmacy, a paramedic, or a family member, for example).


Regarding Claim 7,
Bui and Gawlick teach the method according to claim 5 and Bui also teaches:
-- wherein the medical treatment regimen includes a plurality of other treatment steps and including a step of ending the creation of the alerts after the alerts for all of the treatment steps have been created (see: Bui, Fig. 20, where error responses are built, elements 1208, 1212, 1216, 1212, and after error responses are built end of task loop element 1230 is reached). 

Regarding Claim 8,    
Bui teaches:
--A computer-implemented method for creating alerts for a medical treatment regimen having at least one treatment step comprising the steps of: 
--defining a “step not completed” alert triggered by an event of the at least one treatment step not being completed being sensed by a computer network including a computer running a software program collecting data from the medical treatment regimen while being performed on a patient; identifying any other alerts required to be triggered for events associated with the at least one treatment step (see: Bui, column 23, lines 21-25, where next the routine checks if the oximetry system is enabled at step 528. If true, the routine stores the current oximetry data in the oximetry buffer of temporary memory 223 at step 530. If not enabled, the routine stores null data in the oximetry buffer at step 532; see Fig. 18a for a computer network running a software program collecting data; Col. 4, lines 55-62 computer software which collects data monitored from the patient through communication unit, Col. 6, lines 14-55 sensors measure physiological conditions of a patient, i.e. a medical treatment regimen performed on a patient, software collects the sensor physiological data and uses communication to load data to a computer, column 9, lines 26-28, where when a failure is detected, the communications unit 30 sounds an ALERT); 
--determining for each of the at least one treatment step alerts whether an associated one of the events will endanger a patient or cause an adverse outcome (see: Bui, column 16, lines 57-62, a temperature sensor 216 measures the body core temperature. ALARMS may be set for high and low temperatures in accordance with INSTRUCTIONS received from the 
--indicating no automatic suspension of any of the at least one treatment step alerts if the associated one of the events will endanger a patient or cause an adverse outcome (see: Bui, column 31, lines 1-3, where in step 628 the routine checks the value of the difference. If less than ten, indicating not a reasonable value, the peak is ignored and the search is continued at Step 630).
Bui does not explicitly teach the following which is taught by Gawlick:
--storing the defined alert, the identified alerts and the indicated no automatic suspension indication in a database connected to the computer for use by the computer network to issue the alerts associated with performing the medical treatment regimen on a patient (see Gawlick [0018] database in a data processing system, [0042] where the database stores a table of alert rules, [0062] alert rules include a characteristic indicator to identify which physiological characteristic, i.e. type of alert based on physiological characteristic, rule also includes application type indicator to indicate group to apply rule, i.e. alert type, [0066] alert rule identifier indicates an alert rule used and is associated in a table with condition priority value which is the urgency of the alert, i.e. alert type, [0068] alert rules include condition as the type or grouping for alerts, [0071-0073] alert rule list associates a rule identifier with associated group indicator, priority level indicator, delay indicator, application type indicator, override indicator to indicate the associated values with the type of alert; delay indicator results in suspension of alert for particular time, [0080] time delay 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of storing alert rules including associated alert types and alert frequencies in a database from Gawlick with the known system of determining an alert is triggered and sending the alert from Bui in order to distinguish between patient demographics and condition as well as alert history and parameters so that alert fatigue is eliminated and alerts are not ignored (Gawlick [0001-0005]).


Regarding Claim 9,
Bui and Gawlick teach the method according to claim 8 and Bui also teaches:
-- a step of indicating recipients for each of the at least one treatment step alerts (see: Bui, additional DIAL keys may also be included. These additional DIAL keys may be programmed to automatically dial a local pharmacy, a paramedic, or a family member, for example).

Regarding Claim 10,
Bui and Gawlick teach the method according to claim 8 and Bui also teaches:
-- wherein the medical treatment regimen includes a plurality of other treatment steps and including a step of ending the creation of the alerts after the alerts for all of the treatment steps have been created (see: Bui, Fig. 20, where error responses are built, elements 1208, 1212, 1216, 1212, and after error responses are built end of task loop element 1230 is reached).

Regarding Claim 11,
Bui and Gawlick teach the method according to claim 8 and Bui also teaches:
-- processing a triggered one of the alerts comprising the steps of:
--determining an alert type for the triggered alert and an alert frequency for the alert type (Bui, Table 1 for a method for determining alert type for the triggered alert and column 22, lines 54-58, where in normal Run Mode (modes are described below) when an Instruction Table interval has arrived for a specific measurement, a data record will be recorded to Main Recording Memory 222 as well as to Temporary Recording Memory 223. As a rule, a record will be recorded to Main Recording Memory 222 for each time that any bit in an internal 32 bit status register has changed State);
--if the alert frequency for the alert type has been exceeded by the triggered alert and the alert type is permitted to be suspended, suspend issuing alerts of the alert type (see: Bui, column 9, lines 4-17, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone. When a stable temperature is obtained, the communications unit 30 tells the patient that the measurement is complete. When a patient weight is required, the 
--if the alert type is not suspended, notify recipients associated with the alert type of the triggered alert (see: Bui, column 9, lines 5-8, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone).

Regarding Claim 12,    
Bui and Gawlick teach the method according to claim 11 and Bui also teaches:
-- a step of notifying an administrator of an alert overload when the alert frequency is exceeded (see: Bui, column 16, lines 60-62 where the ambulatory patient monitor 20 detects sensor failures and sensor-off conditions and provides an ALERT signal).


Regarding Claim 13,
Bui and Gawlick teach the method according to claim 11 and Bui also teaches:
-- a step of creating a record of information associated with the triggered alert (Bui, Table 1 for a method for determining alert type for the triggered alert and column 22, lines 54-58, where in normal Run Mode (modes are described below) when an Instruction Table interval has arrived for a specific measurement, a data record will be recorded to Main Recording Memory 222 as well as to Temporary Recording Memory 223. As a rule, a record will be 

Regarding Claim 14,
Bui and Gawlick teach the method according to claim 13 and Bui also teaches:
-- wherein the information includes at least one of the alert type, a treatment plan, a treatment step and an assigned healthcare worker (see: Bui, column 18, lines 12-16, where the ambulatory patient monitor 20 detects a sensor or lead wire failure and provides an ALERT Signal. Signals from respiratory sensor 216 are provided to respiratory interface circuit 208. Details of respiratory interface circuit 208 are shown in FIGS. 11A-11C).

Regarding Claim 15,   
Bui teaches: 
--A patient management system for processing a triggered alert from a medical treatment regimen comprising: 
--a computer network including a computer running a software program collecting data from a medical treatment regimen being performed on a patient (see Bui, Fig. 18a for a computer network running a software program collecting data, Col. 6, lines 37-45 software operating on a computer, Col. 4, lines 55-62 computer software which collects data monitored from the patient through communication unit, Col. 6, lines 14-55 sensors measure physiological conditions of a patient, i.e. a medical treatment regimen performed 
--the computer network issuing a triggered alert from the data when the computer detects that an associated event has occurred (see: Bui, column 9, lines 26-28, where when a failure is detected, the communications unit 30 sounds an ALERT); 
--the computer determining one of the alert type for the triggered alert (see: Bui, Fig. 14A, where the computer network is determining alert types and taking action); 
--wherein when the alert frequency for the determined alert type has been exceeded by the triggered alert and the determined alert type is permitted to be suspended the computer network suspends issuing alerts of the determined alert type (see: Bui, column 9, lines 4-17, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone. When a stable temperature is obtained, the communications unit 30 tells the patient that the measurement is complete. When a patient weight is required, the communications unit 30 similarly notifies the patient. When a stable weight is obtained, the communications unit 30 tells the patient to step off the scale); and 
--when the determined alert type is not suspended, the computer network notifies recipients associated with the determined alert type of the triggered alert (see: Bui, column 9, lines 5-8, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone).
Bui does not explicitly teach the following which is taught by Gawlick:
storing in a database connected to the computer a plurality of alert types, each of the alert types having an associated alert frequency (see Gawlick [0018] database in a data processing system, [0042] where the database stores a table of alert rules, [0062] alert rules include a characteristic indicator to identify which physiological characteristic, i.e. type of alert based on physiological characteristic, rule also includes application type indicator to indicate group to apply rule, i.e. alert type, [0066] alert rule identifier indicates an alert rule used and is associated in a table with condition priority value which is the urgency of the alert, i.e. alert type, [0068] alert rules include condition as the type or grouping for alerts, [0071-0073] alert rule list associates a rule identifier with associated group indicator, priority level indicator, delay indicator, application type indicator, override indicator to indicate the associated values with the type of alert; delay indicator provides a time delay value for when to generate an alert, i.e. alert frequency which is associated with group/alert rule and stored in database, also see [0094-0096]), and storing in the database alerts previously issued by the computer network (see Gawlick, Fig. 12, list of previous alerts with time and description, Fig. 15 list of previous alerts with group, priority, description, type displayed by all or by condition, [0062]/[0067] alert status window of all alerts including indication of whether resolved); and
--wherein when the alert frequency for the determined alert type has been exceeded by the triggered alert based on the stored previously issued alerts and the determined alert type is permitted to be suspended the computer network suspends issuing alerts of the determined alert type (see Gawlick [0076]/[0080] time delay control which is based on time delay indicator for particular alert type triggers an alert after delay in time/suspension; 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of storing alert rules including associated alert types and alert frequencies in a database from Gawlick with the known system of determining an alert is triggered and sending the alert from Bui in order to distinguish between patient demographics and condition as well as alert history and parameters so that alert fatigue is eliminated and alerts are not ignored (Gawlick [0001-0005]).

Regarding Claim 16,
Bui and Gawlick teach the system according to claim 15 and Bui also teaches:
-- wherein the computer network notifies an administrator of an alert overload when the alert frequency is exceeded (see: Bui, column 9, lines 4-17, where if the patient's temperature is to be taken, the communications unit 30 alerts the patient with an appropriate text or graphical message, blinking light or audio tone. When a stable temperature is obtained, the communications unit 30 tells the patient that the measurement is complete. When a patient weight is required, the communications unit 30 similarly notifies the patient. When a stable weight is obtained, the communications unit 30 tells the patient to step off the scale).

Regarding Claim 17,
Bui and Gawlick teach the system according to claim 15 and Bui also teaches:
--wherein the computer network creates and stores a record of information associated with the triggered alert (see: Bui, column 18, lines 8-13, where alarms may be set for high and low respiration rates in accordance with instructions received from the remote controller. Respiration rates are recorded and stored in the flash memory 222).

Regarding Claim 18,
Bui and Gawlick teach the system according to claim 17 and Bui also teaches:
-- wherein the information includes at least one of the alert type, a treatment plan, a treatment step and an assigned healthcare worker (see: Bui, column 18, lines 12-16, where the ambulatory patient monitor 20 detects a sensor or lead wire failure and provides an ALERT Signal. Signals from respiratory sensor 216 are provided to respiratory interface circuit 208. Details of respiratory interface circuit 208 are shown in FIGS. 11A-11C).

Regarding Claim 19,    
Bui and Gawlick teach the system according to claim 15 and Bui also teaches:
-- wherein the computer network creates the alerts for treatment steps of the medical treatment regimen by: 
--defining a “step not completed” alert triggered by an event of each of the treatment steps not being completed (see: Bui, column 23, lines 21-25, where next the routine checks if the oximetry system is enabled at step 528. If true, the routine stores the current oximetry data in the oximetry buffer of temporary memory 223 at step 530. If not enabled, the routine stores null data in the oximetry buffer at step 532);
-- identifying any other alerts required to be triggered for events associated with the treatment steps; determining for each of the treatment step alerts whether an associated one of the events will endanger a patient or cause an adverse outcome (see: Bui, column 16, lines 57-62, a temperature sensor 216 measures the body core temperature. ALARMS may be set for high and low temperatures in accordance with INSTRUCTIONS received from the remote controller. The ambulatory patient monitor 20 detects Sensor failures and Sensor-off conditions and provides an ALERT signal. The ambulatory patient monitor 20 Stores temperature data for one minute prior to an Event mark or Alarm condition); and 
--indicating no automatic suspension of any of the treatment step alerts if the associated one of the events will endanger a patient or cause an adverse outcome (see: Bui, column 31, lines 1-3, where in step 628 the routine checks the value of the difference. If less than ten, indicating not a reasonable value, the peak is ignored and the search is continued at Step 630).

Regarding Claim 20,
Bui and Gawlick teach the system according to claim 19 and Bui also teaches:
-- wherein the computer network indicates recipients for each of the treatment step alerts (see: Bui, Fig. 1, elements 214-217, where recipients of each treatments step alert are indicated).
Response to Arguments
Applicant’s arguments, see Pages 9-11, “Claim Rejections - 35 U.S.C. 101”, filed 02/19/2020 with respect to claims 1-20 have been fully considered but they are not persuasive.  Applicant argues that the present claims add meaningful limitations which amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Examiner notes that Applicant did not specify what limitations amount to significantly more than the abstract idea, merely alleges that the claims include these meaningful limitations. As per the rejection above, the additional elements of the present claims including the computer network including a computer running a software program which is used to carry out the steps of the abstract idea amounts to mere instructions to apply the exception.  The computer network has not been described beyond a computer which runs software (specification [0029]), such that the computer network amounts to a general purpose computer.  A general purpose computer executing the steps of the abstract idea amounts to mere instructions to apply the exception as per MPEP 2106.05(f)(2).  The additional element of storing information such as the alert types, alert frequency, etc. in a database connected to the computer amounts to using the general purpose computer components in their ordinary capacity of storing data.  This amounts to mere instructions to apply the exception.  Finally, the additional element of collecting data is insignificant extra-solution activity because it is necessary data gathering such that the collected data is necessary for use in the analysis which is the abstract idea.  Therefore, the claims do not provide additional elements that provide significantly more than the abstract idea.  
Applicant’s arguments, see Pages 12-16, “Claim Rejections 35 U.S.C. 102”, filed 02/19/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 35 USC §103 as being unpatentable over Bui et al. (US 6,398,727 B1), in view of Gawlick (US 2011/0199214 A1).  See the rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626